DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see remarks, filed 02 May 2022, with respect to the rejection(s) of claim(s) 1-13 under Thomas in view of Pasquero have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, an updated rejection is made in view of Thomas in view of Uskert (US 20120266603) and further in view of Pasquero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20160177743) in view of Uskert (US 20120266603) and further in view of Pasquero (US 20100109209).
Regarding claim 1, Thomas discloses a ceramic matrix component (abstract) comprising a fibrous core (Figure 5, items 130 and item 128 combine to show the core, with item 128 having reinforcing fibers; paragraph 0039 describes that item 130 is a ceramic foam) and a ceramic matrix composite shell surrounding at least a portion of the fibrous core (Figure 5 item 126 and Par. 0041. Paragraphs 0010 and 0011 describe a CMC exterior wrap) wherein the ceramic matrix composite shell comprises a fibrous preform (Par. 0010 and 0011). Thomas further discloses that the ceramic foam 130 and 140 has a porosity in the range of 75-90% However, Thomas does not explicitly disclose the porosity of the fibrous preform or the porosity of the outer core portion 128. 
Thomas and Uskert are analogous prior art because both describe multi-layered structures with CMC wraps and ceramic foam cores. Uskert teaches a porous combined material with a foam (Figure 2, item 106) surrounded by a porous CMC wrap (Figure 2, items 102 and 108) that intentionally has gas permeable gaps in the construction or cooling holes and passages in the wrap (Par. 0012) to allow for cooling flow to pass through the sheet. The inclusion of the permeable fibrous CMC wrap structure described in Uskert allows for very specific tailoring of cooling flow rates and porosity while still providing the strength of a CMC wrap (Par. 0030) and allows for the design of Thomas to expand the cooling space and efficiency of the structure which is desired by Thomas (Par. 0039). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Thomas to replace the core exterior of 128 with the permeable CMC of Uskert because it allows for specific tailoring of flow rates, porosity, and cooling flow while expanding the available cooling flow area of the core structure.
Thomas in view of Uskert and Pasquero are analogous prior art because both describe gas turbine components that use CMC shells. Pasquero teaches a CMC shell having a low porosity of approximately 25% (Par. 0062). Because Thomas does not describe the desired porosity of the CMC shell one of ordinary skill in the art would have to choose one. Because Pasquero describes a CMC with a similar structure in a blade that has a specific porosity, the CMC of Pasquero would provide predictable results in the structure of Thomas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CMC of Pasquero in the structure of Thomas because combining prior art elements according to known methods to yield predictable results is obvious. See MPEP 2143(I)(A). Thereby, Thomas in view of Uskert and further in view of Pasquero teaches that the porosity of the ceramic foam with intentionally porous CMC wrap having cooling holes is greater than the porosity of the CMC shell. As the shell described by both Thomas and Pasquero doesn’t provide cooling holes and the wrap of Uskert provides intentional cooling passages in the structure, the porosity of the wrap of Uskert would be greater than the shell of Pasquero and Thomas.
Regarding claim 2, Thomas in view of Uskert and further in view of Pasquero teaches the limitations of claim 1 and teaches that the fibrous core porosity is 2-3 times greater than the porosity of the fibrous preform. With the porosity of the foam being 75%-90% and the porosity of the CMC being 25%, the ceramic foam has 300%-360% (which is between 3 and 3.6 times) the porosity of the CMC. However, the claim states “times greater than”, not simply “times”. In order to determine the times greater than, 100 must be subtracted from the percentage number in the ratio to determine “times greater than”, which means that Thomas in view of Uskert and further in view of Pasquero teaches that the porosity of the ceramic foam is 200%-260% or 2-2.6 times greater than the porosity of the CMC shell, which is within the claimed range. However, the exact porosity of the porous CMC wrap of Uskert is not disclosed and as the wrap is part of the fibrous core, its porosity must be included in the porosity of the entire core structure. Uskert describes that the cooling capability requirement of the entire structure can be affected by the sizing, shape factor, and alignment value of the flow paths, all of which affect the porosity of the CMC structure. This means that the porosity of the CMC is a result effective variable with the result being the desired cooling capability of the core structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porosity of the CMC be between 75%-90%, since that matches the desired porosity of the ceramic foam cooling area and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Thomas in view of Uskert and further in view of Pasquero teaches that the fibrous core further comprises ceramic foam (Thomas paragraph 0039 describes items 130 and 140 as being a ceramic foam).
Regarding claim 6, Thomas in view of Uskert and further in view of Pasquero teaches that the fibrous core comprises cooling passages (Uskert paragraphs 0010 and 0030).
Regarding claim 7, Thomas in view of Uskert and further in view of Pasquero teaches that the cooling passages are positioned at a leading edge of the fibrous core (Figure 5 shows that the wrap (126) exists at the leading edge of the core, and Uskert describes such a wrap having cooling flow passages, those would exist throughout all points of the wrap).
Regarding claim 8, Thomas in view of Uskert and further in view of Pasquero teaches that the cooling passages are positioned at a trailing edge of the fibrous core (Figure 5 shows that the wrap (126) exists at the trailing edge of the core, and Uskert describes such a wrap having cooling flow passages, those would exist throughout all points of the wrap).
Regarding claim 9, Thomas in view of Uskert and further in view of Pasquero teaches the limitations of claim 1 as set forth above but does not explicitly teach that the shell has a thickness greater than or equal to 0.03 inches.  It would have been an obvious matter of design choice to have the shell thickness be greater than or equal to 0.03 inches since the applicant has not disclosed that the thickness being greater than or equal to 0.03 inches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a thickness of less than 0.03 inches.
Regarding claim 10, Thomas discloses a ceramic matrix component (abstract) comprising a fibrous core (Figure 5, items 130 and item 128 combine to show the core, with item 128 having reinforcing fibers; paragraph 0039 describes that item 130 is a ceramic foam) and a fibrous preform on the shell (Figure 5 item 126 and Par. 0041. Paragraphs 0010 and 0011 describe a CMC exterior wrap) forming a ceramic matrix on the preform using chemical vapor infiltration (Par. 0028 describes that the wrap can be made by chemical vapor infiltration). However, Thomas does not explicitly disclose the porosity of the fibrous preform. Thomas further discloses that the ceramic foam 130 and 140 has a porosity in the range of 75-90%. However, Thomas does not explicitly disclose the porosity of the fibrous preform or the porosity of the outer core portion 128.
Thomas and Uskert are analogous prior art because both describe multi-layered structures with CMC wraps and ceramic foam cores. Uskert teaches a porous combined material with a foam (Figure 2, item 106) surrounded by a porous CMC wrap (Figure 2, items 102 and 108) that intentionally has gas permeable gaps in the construction or cooling holes and passages in the wrap (Par. 0012) to allow for cooling flow to pass through the sheet. The inclusion of the permeable fibrous CMC wrap structure described in Uskert allows for very specific tailoring of cooling flow rates and porosity while still providing the strength of a CMC wrap (Par. 0030) and allows for the design of Thomas to expand the cooling space and efficiency of the structure which is desired by Thomas (Par. 0039). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Thomas to replace the core exterior of 128 with the permeable CMC of Uskert because it allows for specific tailoring of flow rates, porosity, and cooling flow while expanding the available cooling flow area of the core structure.
Thomas in view of Uskert and Pasquero are analogous prior art because both describe gas turbine components that use CMC shells. Pasquero teaches a CMC shell having a low porosity of approximately 25% (Par. 0062). Because Thomas does not describe the desired porosity of the CMC shell one of ordinary skill in the art would have to choose one. Because Pasquero describes a CMC with a similar structure in a blade that has a specific porosity, the CMC of Pasquero would provide predictable results in the structure of Thomas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CMC of Pasquero in the structure of Thomas because combining prior art elements according to known methods to yield predictable results is obvious. See MPEP 2143(I)(A). Thereby, Thomas in view of Uskert and further in view of Pasquero teaches that the porosity of the ceramic foam with intentionally porous CMC wrap having cooling holes is greater than the porosity of the CMC shell. As the shell described by both Thomas and Pasquero doesn’t provide cooling holes and the wrap of Uskert provides intentional cooling passages in the structure, the porosity of the wrap of Uskert would be greater than the shell of Pasquero and Thomas.
Regarding claim 11, Thomas in view of Uskert and further in view of Pasquero teaches that the fibrous core further comprises ceramic foam (Thomas paragraph 0039 describes items 130 and 140 as being a ceramic foam).
Regarding claim 17, Thomas in view of Uskert and further in view of Pasquero teaches the fibrous core comprises braided or woven fibers (Thomas Par. 0011; Uskert Par. 0010).
Regarding claim 18, Thomas in view of Uskert and further in view of Pasquero teaches the fibrous core employs the same type of fibers as the fibrous preform (Uskert Par. 0010 describes the sheet formed of CMC; Thomas Par. 0006 describes the tube and the shell both being made of ceramic matrix composite materials). 
Regarding claim 19, Thomas in view of Uskert and further in view of Pasquero teaches the fibrous core comprises braided or woven fibers (Thomas Par. 0011; Uskert Par. 0010).
Regarding claim 20, Thomas in view of Uskert and further in view of Pasquero teaches the fibrous core employs the same type of fibers as the fibrous preform (Uskert Par. 0010 describes the sheet formed of CMC; Thomas Par. 0006 describes the tube and the shell both being made of ceramic matrix composite materials). 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20160177743) in view of Uskert (US 20120266603) and further in view of Pasquero (US 20100109209) as applied to claim 11 above, and further in view of La Forest (US 20160060115).
Regarding claim 14, Thomas in view of Uskert and further in view of Pasquero teaches the limitations of claim 11 as set forth above. However, Thomas in view of Uskert and further in view of Pasquero does not explicitly teach the fibrous core comprising sacrificial fibers. Thomas in view of Uskert and further in view of Pasquero and La Forest are analogous prior art because both describe composite materials capable of allowing fluid flow through them. La forest teaches a composite material that uses sacrificial fibers during processing to create channels in the material (Par. 0003) Because Thomas in view of Uskert and further in view of Pasquero teaches using a porous foam and a porous wrap with cooling passages that allows cooling fluid to move through it and La Forest teaches a composite material and method of making a composite material with a plurality of passages in it that would allow air to flow through the material, providing the material of La Forest (without adding or processing the densifying agent into the passages created by the sacrificial fibers) in the system of Thomas in view of Uskert and further in view of Pasquero to form the cooling passages in the wrap would provide predictable results (would allow fluid to flow through the system). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material with vacated sacrificial fibers (before adding the densifying agent) of La Forest in the CMC wrap of Thomas in view of Uskert and further in view of Pasquero because simple substitution of one known element for another is obvious if predictable results are obtained, further the usage of sacrificial fibers would allow for planned channels in the material, which would allow for specific cooling fluid directionality in the system. 
However, Thomas in view of Uskert and further in view of Pasquero and further in view of La Forest does not explicitly teach the porosity of the sacrificial fiber material. Paragraph 0003 of La Forest describes that the number of fibers can change the porosity in the workpiece and allow for enhanced ingress and egress of fluids. Because Thomas desires fluid flow through the material, a high porosity is desired for that fluid flow, and Thomas does not desire fluid to flow through the shell, as it would affect the efficiency properties of the airfoil, the porosity of the material is a result effective variable, with the result being the flow rate of the fluid through the material, specifically one that is less than the porosity of the shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porosity of the material from La Forest be less than the porosity of the shell, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Thomas in view of Uskert and further in view of Pasquero and further in view of La Forest teaches that the sacrificial fibers are located at a leading edge of the fibrous core (Thomas Figure 5 shows that the wrap 128 exists at the leading edge of the core).
Regarding claim 16, Thomas in view of Pasquero and further in view of La Forest teaches that the sacrificial fibers are located at a trailing edge of the fibrous core (Figure 5 shows the foam (Thomas Figure 5 shows that the wrap 128 exists at the trailing edge of the core).

Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses much of the structure required in the claims, the only orientation of the structure is the foam being located inside the outer CMC tube. Even Uskert shows the ceramic foam being surrounded on both sides by a CMC structure. While the trailing edge region and leading edge region are both somewhat relative in their expanse, the claim specifically states leading and trailing edges, so the outer layer of the core is the only part that can be reasonably called the leading and trailing edges. As there was no other prior art found that provided a fibrous core with ceramic foam that had the ceramic foam at the leading or trailing edges of the structure, the claim limitations are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner cited a few different structures that have porous ceramic designs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745